On the Mebits.
The opinion of the Court was delivered by
Poché, J.
Plaintiff, alleging that he is the purchaser at a tax-sale of certain property assessed in the name of defendant, proceeds by rule to obtain possession of the property thus acquired by him and yet in the possession of the original owner.
Defendant excepted to the proceeding by rule, her exception was overruled, and she answered alleging the nul’ity of plaintiff’s title, on the ground of irregularities and illegalities in the tax-sale.
From a judgment rendered against her on the merits, and having reserved the benefit of her exception, defendant has taken the present appeal.
In the case of Fischel vs. Mercier, 32 A. 704, we reviewed in full the identical question involved in defendant’s exception, and we decided that the purchaser of property at a tax-sale cannot, under our laws, proceed to evict the former owner by a proceeding by rule, but must bring his action by petition and citation, under which the validity of his pretended sale can be fully investigated.
The district judge erred in overruling defendant’s exception in this case.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed ; that the exception of defendant to the proceeding by rule be maintained, and that plaintiff’s action be dismissed at his costs in both courts.